DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method comprising: generating a data output from a plurality of signals received on a plurality of wires of a multi-wire bus; generating an early-late indication from a transition in the data output responsive to transitions in at least two signals of the plurality of signals, each of the transitions in the at least two signals having corresponding wire-specific transition deltas of a set of wire-specific transition deltas having at least two possible magnitudes; generating a plurality of wire-specific skew control signals, each wire-specific skew control signal of the plurality of wire-specific skew control signals generated by combining the early-late indication with the corresponding wire-specific transition delta; and providing each wire-specific skew control signal to a respective wire-skew control element to adjust wire-specific skew.  The closest prior art, US Patent 10,601,574 B2 by the same invention and applicant, disclose a very similar method, but fails to disclose generating an early-late indication from a transition in the data output responsive to transitions in at least two signals of the plurality of signals, each of the transitions in the at least two signals having corresponding wire-specific transition deltas of a set of wire-specific transition deltas having at least two possible magnitudes; generating a plurality of wire-specific skew control signals, each wire-specific skew control signal of the plurality of wire-specific skew control signals generated by combining the early-late indication with the corresponding wire-specific transition delta.  These distinct features have been added to independent claim 1, and similar feature features have been added to independent claim 11, thus rendering claims 1-20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hormati (US 10,601,574 B2) discloses a skew detection and correction for orthogonal differential vector signaling codes.
Ulrich et al. (US 2020/0313841 A1) discloses a method for measuring and correcting multi-wire skew.
Ulrich et al. (US 10,243,614 B1) discloses a method and system for calibrating multi-wire skew.
Hormati et al. (US 2016/0380787 A1) discloses a high speed communication system.
Shokrollahi et al. (US 2017/0317855 Al) discloses a vector signaling codes for densely-routed wire groups.
Simpson et al. (US 9,577,815 B1) discloses a clock data alignment system for vector signaling code communication link.
Holden et al. (US 9,300,503 B1) discloses a methods and systems for skew tolerance in and advanced detectors for vector signaling codes for chip-to-chip communication.
Adachi (US 2016/0134267 A1) discloses a skew adjustment circuit and skew adjustment method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/27/2022